Citation Nr: 1013718	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a left hip 
disability to include as secondary to the service-connected 
gunshot residuals of the lower back.

2. Entitlement to service connection for hearing loss 
disability.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
pneumonia.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and R. P. 
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The  issue of service connection for tinnitus has been raised 
by the record, but not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim to reopen is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A left hip disability, degenerative changes, spondylitis 
and arthralgia, was not incurred in or aggravated by service; 
degenerative changes, spondylitis and arthralgia, were not 
manifest to a compensable degree within one year of 
separation from service; a left hip disability, degenerative 
changes, spondylitis and arthralgia, is unrelated to an 
injury, disease, or event of service origin; and a left hip 
disability, degenerative changes, spondylitis and arthralgia, 
was not caused by or made worse by the service-connected 
gunshot residuals of the lower back.  

2. Bilateral hearing loss disability was not affirmatively 
shown to have been present in service; bilateral hearing loss 
disability was not manifest to a compensable degree within 
one year of separation from service; and the current 
bilateral hearing loss disability, first documented after 
service beyond the one-year presumptive period for hearing 
loss as a chronic disease, is unrelated to an injury or 
disease of service origin.


CONCLUSIONS OF LAW

1. A left hip disability, degenerative changes, spondylitis 
and arthralgia, was not incurred in or aggravated by service; 
service connection for a left hip disability as a chronic 
disease may not be presumed to have been incurred during 
service; and a left hip disability, degenerative changes, 
spondylitis and arthralgia, is not proximately due to or the 
result of the service-connected gunshot residuals of the 
lower back.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2. Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and service connection for 
bilateral hearing loss disability as a chronic disease may 
not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in November 2005, in March 2006 and 
in June 2006 regarding the Veteran's claim for service 
connection for left hip disability to include as secondary to 
the service-connected gunshot residuals of the lower back 
disability and for service connection for bilateral hearing 
loss disability.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of a current disability; evidence of an 
injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified of the evidence necessary 
to substantiate secondary service connection, that is, 
evidence of a relationship between the claimed condition and 
the service-connected condition.  



The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included, in general, the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims of 
service connection were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and afforded the Veteran VA examinations 
in February 2006 and March 2009.  While the Veteran has 
questioned the adequacy of the VA examination for joints in 
February 2006, arguing that a neurological evaluation and MRI 
were not included, the Board finds this examination was fully 
adequate as it was conducted by a competent medical doctor 
who reviewed the Veteran's medical history and conducted a 
thorough examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops arthritis 
or hearing loss of the sensorineural type to a compensable 
degree within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Veteran's service records show he was a combat 
infantryman during World War II and he was awarded a Purple 
Heart and the provisions of 38 U.S.C.A. § 1154(b) apply.   In 
the case of a veteran who engaged in combat with the enemy in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service occurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such occurrence or aggravation in such service is of no 
consequence.  38 U.S.C.A. § 1154(b).  

Nevertheless, 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
Medical evidence of a current disability and a nexus to 
service is still required.  Wade v. West, 11 Vet. App. 302, 
306 (1998); Libertine v. Brown, 9 Vet. App. 521, 522-24 
(1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Left Hip

Direct Service Connection 

The Veteran claims he was wounded in his lower back and left 
hip during service.  

The service treatment records show that in December 1944 the 
Veteran sustained a gun shot wound to the left lumbosacral 
region.  There is no indication that the wound involved the 
left hip and the Veteran was not treated for any left hip 
abnormality during service.  On separation examination in 
January 1946, no left hip abnormality was identified. 

On the basis of the service treatment records alone, a left 
hip disability was not affirmatively shown to have been 
present during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

After service, in a rating decision in September 1946, the RO 
granted service connection for gunshot wound to the left 
lumbosacral area.  

Although the service treatment records do not document a left 
hip disability, the Veteran is competent to describe symptoms 
of an injury.  As the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a left hip disability and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  

On VA examination in February 2006, the examiner noted left 
hip symptoms. The examiner expressed the opinion that left 
hip symptoms were not likely directly related to the injury 
during service, but were related to degenerative changes, 
spondylitis and arthralgia due to age and a very active life. 

As left hip symptoms associated with degenerative changes, 
spondylitis and arthralgia were first documented in 2006, it 
is well beyond the one-year presumptive period for 
manifestation of degenerative changes of the left hip joint 
disease as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309. 



While the Board finds that the Veteran is credible to the 
extent he associates his left hip pain to the wound in 
service, and the Veteran is competent to describe symptoms of 
an injury, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
as it does not necessarily follow that there is a 
relationship between the current left hip condition and the 
continuity of symptomatology that the Veteran avers, and as a 
left hip disability is not a condition under case law that 
has been found to be capable of lay observation, the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also as for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), under 38 U.S.C.A. § 
1154(a), lay evidence can serve to support a claim for 
service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish 
a diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is competent to describe symptoms of 
left hip pain, which he can observe, the diagnosis of a left 
hip disability, degenerative changes including spondylitis 
and arthralgia, is based on history and clinical findings, 
which are interpreted by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.

As a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to 
offer a diagnosis that requires the correlation of history 
and clinical findings to a disease process.  For this reason, 
the Board determines that a left hip disability, degenerative 
changes including spondylitis and arthralgia, is not a simple 
medical condition that a lay person is competent to identify.  

As the left hip disability is not a condition under case law 
subject to lay observation and the left hip disability is not 
a simple medical condition, the Veteran's statements and 
testimony are not competent evidence to the extent that he 
asserts that the left hip disability was present in service 
or since service.

And although the Veteran is competent to report the current 
medical diagnosis, this alone does not tend to prove that a 
left hip disability was present in service. As for the 
diagnosis in 2006 by a medical professional, the physician 
did not did not relate the diagnosis to the wound in service.

On the question of whether there is a nexus or link between 
the current left hip disability and service, the only 
evidence that makes the association is the Veteran's own 
statements and testimony.  The evidence against the claim 
consists of the opinion of a VA health-care professional.

The probative value or evidentiary weight to be attached to a 
lay or medical opinion is within the Board's province as 
finder of fact.



In this case the question of causation or of a nexus requires 
specialized education or training, and no factual foundation 
has been established that the Veteran has the specialized 
education or training to render an opinion regarding 
causation. For this reason, the Veteran's lay opinion on 
causation is not competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The competent evidence of record opposes, rather than 
supports, the claim, as the VA examiner, a health-care 
professional, expressed the opinion that it was not likely 
that the left hip disability was related to the injury during 
service, but were related to degenerative changes, 
spondylitis and arthralgia, due to age and a very active 
life. 

There is no contrary competent evidence of record.

Although the Veteran was in combat, the competent evidence of 
record shows that the current left hip disability is 
unrelated to the wound sustained in service. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation, 
or one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303(b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim on a direct basis, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Secondary Service Connection 

On the claim of whether a left hip disability is proximately 
due to or the result of the service-connected residuals of 
gunshot wound to the left lumbosacral region, which are rated 
based on the residual scar, the question posed is whether the 
left hip disability was caused by or aggravated by 
(permanently made worse) the service connected lower back 
disability.  38 C.F.R. § 3.310(a).  

To the extent the Veteran asserts that there is an 
association between his service-connected residuals of 
gunshot wound to the left lumbosacral region and the left 
hip, where as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The pertinent evidence consist of the VA examination in 
February 2006, discussed above, whereby the examiner 
concluded that the left hip symptoms were not likely directly 
related to the injury during service, but were related to 
degenerative changes, spondylitis and arthralgia, with age 
and a very active life.  

This opinion opposes rather than supports the Veteran's claim 
as the examiner related left hip symptoms to the aging 
process and not to the service-connected residuals of gunshot 
wound to the left lumbosacral region, which are rated based 
on the residual scar.  The Board finds this opinion to be 
probative as it is rendered by a competent medical doctor and 
is supported by adequate rationale.  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

On induction examination in October 1943 and on separation 
examination in January 1946, whispered voice testing was 
15/15. 

On the basis of the service treatment records alone, a 
hearing loss disability as defined by 38 C.F.R. § 3.385 was 
not affirmatively shown to have been present during service, 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

Although the service treatment records do not document 
hearing loss, the Veteran is competent to describe symptoms 
of impaired hearing.  As the service treatment records lack 
the documentation of the combination of manifestations 
sufficient to identify a hearing loss disability as defined 
by 38 C.F.R. § 3.385 and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  

After service, VA records in April 2006 document bilateral 
sensorineural hearing loss by audiogram.  As the initial 
documentation of bilateral hearing loss of the sensorineural 
type is well beyond the one-year presumptive period for 
manifestation of hearing loss as a chronic disease, the 
provisions of  38 U.S.C.A. § 1112 38 C.F.R. §§ 3.307 and 
3.309 can not be applied to the Veteran's advantage. 



While the Board finds that the Veteran is credible as to 
describing symptoms of impaired hearing and the Veteran is 
competent to describe symptoms of impaired hearing, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), as it does not 
necessarily follow that there is a relationship between the 
current hearing loss disability and the continuity of 
symptomatology that the Veteran avers, and as a hearing loss 
disability is not a condition under case law that has been 
found to be capable of lay observation, the determination as 
to the presence or diagnosis of such a disability therefore 
is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also as for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d) and under 38 
U.S.C.A. § 1154, lay evidence can serve to support a claim 
for service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish 
a diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


In this case, the diagnosis of bilateral hearing loss of the 
sensorineural type was based on results of audiology testing 
that met the standard of hearing loss disability under 38 
C.F.R. § 3.385.  For this reason, bilateral hearing loss of 
the sensorineural type is not a simple medical condition that 
a lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret audiology testing, and the Board determines that 
bilateral hearing loss of the sensorineural type is not a 
simple medical condition.  

Although the Veteran is competent to describe symptoms of 
impaired hearing, the Veteran is not competent to declare 
that he has hearing loss for the purpose of VA disability 
compensation, and his statements and testimony are not 
competent evidence to the extent that he asserts that a 
hearing loss disability was present in service or since 
service. 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.

On the question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, the VA audiologist expressed the opinion 
that hearing loss was not due to noise exposure in service as 
the Veteran had normal hearing at service discharge.  The 
examiner explained that noise exposure does not cause delayed 
onset hearing loss.  This medical evidence is uncontroverted 
and opposes, rather than supports, the claim.

To the extent the Veteran and his spouse relate the Veteran's 
hearing loss to noise exposure in service, their lay opinions 
are a reasonable inference based on their perceptions and the 
opinions do have some probative value on the question of 
whether bilateral hearing loss is related to noise exposure 
in service.

As noted above, the evidence against the claim consists of 
the opinion of a VA audiologist, who is competent to offer an 
opinion by virtually of education and training as an 
audiologist. 

In balancing the lay opinions against the medical opinion of 
the VA audiologist, the Board finds that the lay opinions are 
less probative, that is, the evidence is of lesser value to 
prove an association or link between bilateral hearing loss, 
first diagnosed after service, and an injury, disease, or 
event in service, which requires specialized knowledge, which 
the Veteran and his spouse do not have, than the opinion of 
VA audiologist, who does have the specialized education and 
training. 

For this reason, the opinion of the VA's audiologist 
outweighs the lay opinions of the Veteran and his spouse.

For the reasons articulated, the preponderance of the 
evidence is against the claim and the benefit-of-the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left hip disability, degenerative 
changes, spondylitis and arthralgia, to include as secondary 
to the service-connected gunshot residuals of the lower back 
is denied.

Service connection for bilateral hearing loss disability is 
denied.  




REMAND

In a rating decision in September 1946, the RO denied service 
connection for residuals of pneumonia, which was confirmed by 
rating decisions in March 1947, April 1947 and May 1947.  The 
Veteran did not appeal the denial of service connection, and 
by operation of law the rating decisions became final. 

In August 2005, the Veteran filed an application to reopen 
the claim of service connection for residuals of pneumonia, 
claimed as bronchitis.  

Where as here the claim of service connection has been 
previously denied, a subsequent claim of service connection 
for the same disability may not be considered on the merits 
unless new and material evidence has been presented. 

In a new and material evidence claim, the VCAA requires 
notice to the Veteran of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

In this case, the VCAA notice is not compliant with Kent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Ensure VCAA compliance by letter that 
notifies the Veteran of the following: 

a). As the current application to reopen 
the claim for service connection for a 
left elbow disability was received after 
August 29, 2001, the notice should 
include the regulatory definition of new 
and material evidence currently in 
effect:

New evidence means existing evidence 
not previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise 
a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).

b). The notice must include the type of 
evidence needed to reopen the claim for 
service connection for residuals of 
pneumonia, namely, new and material 
evidence, pertaining to the reason the 
claim was previously denied, as well as 
the type of evidence needed to 
substantiate the underlying claim for 
service connection for residuals of 
pneumonia.

The Veteran's claim was previously 
denied by the RO in September 1946 
based on the determination that the 
residuals of pneumonia resolved as 
the separation examination in January 
1946 was negative for residuals of 
pneumonia.  Thus, in this case, in 
order for the Veteran to substantiate 
the claim to reopen with evidence 
that is material, he is required to 
submit evidence that indicates he has 
residuals of pneumonia which are 
related to service.  



The type of evidence needed to 
substantiate the underlying claim of 
service connection is evidence of an 
injury, disease, or event, causing an 
injury or disease, during service; 
and evidence of a current disability. 

2. After the requested development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


